MAUCK, J.
The question, however, has been definitely determined contrary to this contention by two cases recently decided by the Supreme Court. Guear v. Stechschulte, to be reported in 118 O. S. 1, now found in Ohio Bar for July 10, 1928, and Wilson v. Eccles, 119 O. S. 184, now to be found in Ohio Bar of October 11, 1928. It has been insisted that the Supreme Court was wrong in the decisions referred to and that this court might refuse to follow the Supreme Court, thus inviting a reconsideration of the question. It sometimes appears necessary for courts to overrule their own decisions. It would be disastrous, however, for courts of lesser dignity to refuse to follow the plain opinion of the Supreme Court. Such a course leads to judicial anarchy. We would not do this if we had the temerity to believe that the Supreme Court had erred. We are not, however, troubled even to that extent in the instant case because we are convinced of the soundness of the holding in the cases referred to and would so hold if we had not the guidance afforded by those opinions.
The same decree will be entered here as was entered in the Court of Common Pleas.
(Middleton, P. J., and Thomas, J., concur.)